Citation Nr: 0810968	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-10 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cholecystectomy (surgical removal of the gall bladder), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than February 8, 
2002 for the grant of service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	B.B., Attorney at Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claim for a rating 
in excess of 10 percent for his gall bladder disease and an 
effective date earlier than February 8, 2002 for the grant of 
service connection for a depressive disorder.

In a September 2003 rating decision, in pertinent part, the 
RO granted service connection for depressive disorder, 
assigning an evaluation of 50 percent and an effective date 
of December 26, 2002.  In an October 2003 document, the 
veteran's representative disagreed with the effective date 
assigned.  

In August 2004, the RO issued another rating decision that 
denied entitlement to an earlier effective date.  The RO also 
denied entitlement to a rating in excess of 10 percent for 
"cholelithiasis, chronic cholecystitis, status post 
cholecystectomy."  As the veteran has undergone a 
cholecystectomy or surgical removal of the gall bladder to 
treat cholelithiasis (gall stones) and chronic cholecystitis 
(inflammation of the gall bladder), the issue on appeal is 
more properly styled an increased rating for residuals of a 
cholecystectomy, currently rated as 10 percent.  

In a December 2007 supplemental statement of the case (SSOC), 
the RO granted an earlier effective date of February 8, 2002 
for the grant of service connection for a depressive 
disorder.  The Board notes that this was a partial grant of 
the benefit sought on appeal; however, as the veteran was not 
granted the effective date sought, the veteran's claim for an 
earlier effective date remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

As of June 8, 2003, the veteran has been in receipt of a 
total disability rating based on individual unemployability 
(TDIU).  The representative has contended, however, that the 
10 percent rating for residuals of a cholecystectomy, at 
least for periods of time, has been inappropriately combined 
with other ratings.  In this regard, in the October 2004 
notice of disagreement, the representative asserted that the 
10 percent rating was reinstated after it was "taken 
illegally for the second time."  The Board notes that in an 
August 2001 rating decision, a separate rating for 
cholelithiasis (now characterized as residuals of a 
cholecystectomy or surgical removal of the gall bladder) was 
restored.  At this time, however, the representative appears 
to contend that the 10 percent rating should not have been 
combined with other ratings using the Combined Rating Table.  
See 38 C.F.R. § 4.25.  This issue is not presently in 
appellate status and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  For the period between October 23, 2003 and February 22, 
2004, the veteran's status-post cholecystectomy was 
manifested by severe symptoms, as the medical evidence of 
record at that time attributed the veteran's frequent 
episodes of severe diarrhea to his cholecystectomy.

3.  For the period beginning February 23, 2003, the veteran's 
status-post cholecystectomy was not manifested by more than 
mild symptoms; there is no medical evidence of dyspepsia, 
colic or jaundice and the preponderance of the evidence of 
record as of February 23, 2003 is against a finding that the 
veteran has had diarrhea due to cholecystectomy performed 
many years ago.

4.  The record indicates that on July 10, 1997, the veteran's 
representative submitted a letter; attached to the letter was 
an affidavit written by a counselor that indicated that the 
veteran had a depressive disorder secondary to the service-
connected sarcoidosis; in a July 31, 1997 Board hearing, it 
was noted that a claim had been raised regarding secondary 
service connection for a depressive disorder.  
5.  The letter received on July 10, 1997 was an informal 
claim for secondary service connection for a depressive 
disorder and was accompanied by a letter from a competent 
medical source that indicated that the veteran's depressive 
disorder was secondary to service-connected sarcoidosis; all 
subsequent medical evidence obtained has supported the 
veteran's claim.


CONCLUSIONS OF LAW

1.  For the period between October 23, 2003 and February 22, 
2004, the criteria for a 30 percent rating, but no greater, 
for residuals of a cholecystectomy have been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.114, Diagnostic Code 7318 
(2007); Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  For the period beginning February 23, 2003, the criteria 
for a rating is excess of 10 percent for residuals of a 
cholecystectomy have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.114, Diagnostic Code 7318 (2007); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

3.  The criteria for an effective date of July 10, 1997, but 
no earlier, for the grant of service connection for a 
depressive disorder have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of this appeal, the veteran has been provided with a complete 
VCAA notification letter in July 2007 regarding the claims on 
appeal.  This letter fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The July 2007 notification letter informed the 
veteran of how to establish a disability rating and an 
effective date, as required by Dingess.

The Board is aware of the Court's recent decision in Vasquez-
Flores v. Peake, -- 22 Vet. App. 37 (2008) regarding claims 
for increased ratings.  Thus, the Board must consider whether 
the veteran was provided with adequate VCAA notice regarding 
the increased rating claim for residuals of gall bladder 
removal.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letter of 
record does not contain the level of specificity set forth in 
Vazquez-Flores.  The presumed error raised by such defect, 
however, is rebutted because of evidence of actual knowledge 
on the part of the veteran and his representative-attorney, 
who is his wife, and other documentation in the claims file 
reflecting such notification shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The Board notes that the veteran's 
representative-attorney has pursued the veteran's claims 
before VA for more than 10 years.  She has submitted the 
procedural documents on his behalf, include notices of 
disagreement and the substantive appeal.  After review of the 
record, the Board finds it appropriate to consider the 
knowledge of the veteran's representative and wife, when 
finding if there has been prejudicial error committed in this 
case.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

In this regard, the Board notes that the July 2007 letter 
listed examples of evidence that may affect how VA assigns a 
disability evaluation, including information about on-going 
treatment records, recent Social Security determinations, 
statements from employers, and statements discussing the 
veteran's disability symptoms from people who have witnessed 
how the symptoms affect the veteran.  In addition, through 
multiple statements, the representative has discussed the 
severity and frequency of the veteran's symptom he contends 
are due to the gall bladder removal.  She has discussed how 
his diarrhea has affected his work.  Significantly, the Court 
noted in Vazquez-Flores that actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  Id., slip op. at 
12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Based on the July 2007 letter and the demonstration 
of actual knowledge, the Board finds that first and fourth 
requirements of Vazquez-Flores are substantially satisfied.

Additionally, as noted above, the representative has provided 
statements and contentions regarding how the disability 
adversely affected his employability and daily life.  In 
addition, the diagnostic code under which the veteran is 
currently rated indicates that the rating should be based on 
whether the disability is nonsymptomatic, mild or severe, and 
does not provide a specific measurement or test result that 
is indicative of a certain disability rating.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7318.  Based on these lay assertions 
of affects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable, and no 
further analysis in that regard is necessary.

Finally, the July 2007 VCAA notification letter informed the 
veteran that, depending on the disability involved, VA will 
assign a rating from 0 to 100 percent and that VA uses a 
schedule for evaluating disabilities.  Therefore, the Board 
finds that the third notification requirement under Vazquez-
Flores is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2007 VCAA notification letter was issued subsequent to the 
rating decisions on appeal.  The Board is cognizant of 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
December 2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).  

The Court has held that a SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The evidence of record includes private medical records and 
VA medical records, including February 2004 and November 2007 
VA examinations that addressed the question of the current 
severity of any residuals of a cholecystectomy that are 
present.  The Board finds that these examinations were 
adequate for rating purposes.  Thus, there is no duty to 
provide another examination.  See 38 C.F.R. §§ 3.326, 3.327.

Further, the Board notes that the claims file includes some 
indication that the veteran filed for disability benefits 
from the Social Security Administration (SSA).  The veteran 
has been advised by the RO of the type of evidence needed to 
substantiate his claims, including being informed to tell VA 
or give recent Social Security determinations.  The Board 
finds no indication that SSA records are relevant to the 
earlier effective date and increased rating claims on appeal 
and it is not contended otherwise.  The most relevant 
evidence of record are the reports of the two VA examinations 
noted above, which were specifically performed to determine 
the current status of the veteran's residuals of a removal of 
his gall; bladder.  All identified treatment records are in 
the claims file.  Given these considerations, any additional 
development would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims adjudicated in this decision Adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the veteran. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 



Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
Court held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The disability has previously been rated as chronic 
cholecystitis under Diagnostic Code 7314, located in 
38 C.F.R. § 4.114.  Under this diagnostic code, mild 
disability warrants a noncompensable (0) rating.  A 10 
percent rating is warranted when the disability is moderate; 
gall bladder dyspepsia, confirmed by X-ray technique, and 
with infrequent attacks (not over two or three a year) of 
gall bladder colic, with or without jaundice.  A 30 percent 
rating is assigned when the disability is severe; frequent 
attacks of gall bladder colic.

The disability is currently rated under Diagnostic Code 7318, 
also located in 38 C.F.R. § 4.114.  This diagnostic code 
provides rating criteria for removal of gall bladder.  A 
noncompensable rating is warranted when the disability is 
nonsymptomatic.  A 10 percent rating with warranted with mild 
symptoms.  A 30 percent rating is warranted when there are 
severe symptoms.

Factual Background:  Increased Rating

The veteran, through his representative, contends that the 
disability warrants at least a 30 percent rating.

In a March 2003 private medical record, a clinician noted 
that the veteran had chronic intermittent diarrhea, with 
frequent watery stools, and that he occasionally goes through 
episodes of constipation.  It was also reported that the 
veteran occasionally soiled his underwear.  The clinician 
concluded that the veteran had chronic diarrhea precipitated 
by the cholecystectomy.

The veteran underwent a VA examination in February 2004.  The 
examiner noted a history of a cholecystectomy in 1973.  It 
was noted that the veteran was not having any problems with 
pain, hematemesis or melena at this time, but he did complain 
of occasional vomiting.  The examiner answer "yes" to 
whether the veteran had fatigue, weakness, depression or 
anxiety, but noted that there was a history of sarcoid and 
chronic fatigue.  The veteran's weight was described as 
stable, but it was also noted that he had lost approximately 
20 pounds over the past year, although the veteran expressed 
no concern about the weight loss.  There was no pain or 
tenderness.  The diagnosis was recorded as status-post 
cholecystectomy without significant residuals.

The veteran underwent another VA examination in November 
2007.  The veteran reported that he had diarrhea since his 
cholecystectomy.  The examiner documented that the diarrhea 
had been "a continuous thing over the years" usually 
occurring three to four times a week with two to three and up 
to five bowel movements per day.  It was further noted that 
when he had five bowel movements (a day), he usually had 
"pure water."  The examiner opined that the diarrhea "may 
or may not be" secondary to the cholecystectomy.  (Emphasis 
added.)

Following the November 2007 examination, the VA examiner 
found that the veteran had no complications from the 
cholecystectomy.  He had no pain, fever and no history of 
jaundice or episodes of pancreatitis.  The examiner found 
that the diarrhea would be the only possible complication of 
the cholecystectomy and this did not have medical certainty 
to it.

Analysis:  Increased Rating

The Board first notes that the disability has previously been 
rated under Diagnostic Code 7314.  As the veteran's gall 
bladder has been removed, however, rating under Diagnostic 
Code 7318 is more appropriate.  

For the period between October 23, 2003 and February 22, 
2004:

From the date of the claim for an increased rating (October 
23, 2003) to the day prior to the VA examination that found 
that there were not significant residuals status-post 
cholecystectomy (February 22, 2004), the Board finds that the 
residuals were severe, and therefore, a 30 percent rating is 
warranted.  The Board bases this finding on the March 2003 
private medical record which indicated that the diarrhea was 
due to the cholecystectomy.  As the evidence of record at 
this time indicated that the veteran had frequent episodes of 
severe diarrhea due to his cholecystectomy, the Board rates 
the symptom as part of the service-connected disability.  
Based on the veteran's statements and the medical evidence 
the Board finds, when considering this symptom, that the 
veteran had severe residuals of a cholecystectomy.

Therefore, for the period from October 23, 2003 to February 
22, 2004, the Board finds that a 30 percent rating for 
residuals of a cholecystectomy is warranted.  There is no 
higher schedular rating for this disability.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), for the entire period under appeal, the Board has 
considered the potential application of various provisions of 
Title 38 of the Code of Federal Regulations, whether the 
veteran raised them, including § 3.321(b)(1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Although the representative has asserted that 
this disability affects his ability to work, the veteran is 
in receipt of a TDIU.  See 38 C.F.R. § 4.16.  In this case 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied for any 
period under appeal.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the period beginning February 23, 2004:

The Board finds that, beginning February 23, 2004, a rating 
in excess of 10 percent for residuals of a cholecystectomy is 
not warranted.  The examinations of record conducted during 
this period indicate that the veteran's disability is not 
severe.  The Board finds that as of the date of the February 
2004 VA examination, the preponderance of the competent 
evidence indicates that the veteran does not currently have 
diarrhea due to the residuals of the cholecystectomy.  In the 
February 2004 VA examination, the examiner indicated that 
there were not significant residuals of the cholecystectomy.  
In the November 2007 VA examination, the examiner reported no 
complications from the cholecystectomy, and specifically 
noted that the veteran did not have pain, fever or a history 
of jaundice, and no episodes of pancreatitis.  

Although the Board is aware that the veteran and his 
representative contend that the veteran currently has 
diarrhea due to his service-connected disability, the veteran 
and the representative have not been shown to possess the 
requisite medical training or credentials needed to render 
the opinion or finding that the veteran's diarrhea is 
currently caused by a cholecystectomy performed many years 
ago.  As noted above, the medical evidence does not show any 
complications from the removal of the veteran's gall bladder 
since February 23, 2004.  Accordingly, the veteran and his 
representative's contentions in this regard does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

For the period beginning February 23, 2004, therefore, a 
schedular rating in excess of 10 percent for residuals of 
gall bladder removal is denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for a 
rating in excess of 10 percent for residuals of a 
cholecystectomy is denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Law and Regulations:  Earlier Effective Date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the law administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155.

Factual Background:  Earlier Effective Date

The veteran, through his representative, contends that the 
effective date for the grant of service connection for a 
depressive disorder should be earlier than February 8, 2002.   

The representative notes that record includes earlier 
references to the claim for service connection for a 
depressive disorder secondary to service-connected 
sarcoidosis.  In a letter dated stamped July 10, 1997, the 
representative indicated that she enclosed evidentially 
materials in preparation for a July 31, 1997 Board hearing.  
Among the documents was an affidavit from a licensed 
professional counselor.  She indicated that the veteran was 
severely depressed, which was common with sarcoidosis.  In 
the July 31, 1997 Board hearing during the pendency of an 
earlier appeal, the Veterans Law Judge conducting that 
hearing noted that the issue of service connection for 
depression had been raised.  

The veteran underwent a VA psychiatric examination in August 
2003.  Subsequently, in September 2003, the same examiner 
submitted an opinion.  The psychiatrist found that the 
veteran's depression was secondary to his sarcoidosis.

Analysis:  Earlier Effective Date

The Board finds that entitlement to an effective date of July 
10, 1997, for the grant of service connection for depression 
is warranted.  The Board finds that the letter received on 
this date was an informal claim for secondary service 
connection.  The Board further finds that the attached 
affidavit from the counselor constituted competent medical 
evidence regarding the claimed nexus.  The Board, therefore, 
finds that the date of claim and date of entitlement was July 
10, 2007.  The Board further notes that all subsequent 
obtained evidence supported the veteran's claim. 

Therefore, the Board grants an earlier effective date for 
service connection for a depressive disorder of July 10, 
1997.  

There is no evidence of an earlier claim for service 
connection for this disability.  See 38 C.F.R. § 3.400.  
Entitlement to an effective date prior to July 10, 1997 is 
not warranted.  The preponderance of the evidence is against 
an effective date earlier than July 10, 1997.  

Therefore, as the preponderance of the evidence is against an 
effective date prior to July 10, 1997, the benefit of the 
doubt doctrine is not applicable and entitlement to an 
effective date earlier than July 10, 1997 for service 
connection for a depressive disorder is not warranted.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

For the period between October 23, 2003 and February 22, 
2004, entitlement to a 30 percent rating, but no greater, for 
residuals of a cholecystectomy is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.

For the period beginning February 23, 2004, entitlement to a 
rating in excess of 10 percent for residuals of a 
cholecystectomy is denied.

Entitlement to an effective date of July 10, 1997, but no 
earlier, for the grant of service connection for a depressive 
disorder is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


